Citation Nr: 0205256	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-20 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Evaluation of service-connected carcinoma of the 
prostate, status post radical retropubic prostatectomy, 
evaluated as 20 percent disabling from April 16, 1997, to 
November 8, 1999.

2.  Evaluation of service-connected carcinoma of the 
prostate, status post radical retropubic prostatectomy, 
evaluated as 40 percent disabling from November 8, 1999.

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
December 1967.  The veteran also had approximately seven 
years of earlier, but unverified, active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
denied a claim of service connection for a low back disorder, 
granted service connection for carcinoma of the prostate, 
status post radical retropubic prostatectomy with impotency 
(hereinafter "prostate cancer"), and evaluated the veteran's 
prostate cancer as 20 percent disabling, effective from 
April 16, 1997.  (Parenthetically, the Board notes that, 
while the December 1999 decision also awarded the veteran 
special monthly compensation for loss of use of a creative 
organ, this issue is not before the Board because it was not 
appealed.)  In December 2000, the RO granted a higher (40 
percent) rating for service connected prostate cancer, 
effective from November 8, 1999.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, and the RO has assigned different effective dates for 
the ratings assigned the veteran's service connected 
disability (i.e., "staged ratings"), the Board has 
characterized the issues on appeal as set forth on the 
preceding page.

As to the claim of service connection for a low back 
disorder, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the veteran and his 
representative notice and reviewing any responses to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  For the period from April 16, 1997, to November 8, 1999, 
the veteran's carcinoma of the prostate, status post radical 
retropubic prostatectomy, was manifested by some/slight 
stress incontinence and nocturia two times a night.


2.  From November 8, 1999, the veteran's carcinoma of the 
prostate, status post radical retropubic prostatectomy, is 
manifested by urine leakage with the need to wear absorbent 
materials that must be changed four times per day; it is not 
manifested by a need to use an appliance or wearing of 
absorbent materials that must be changed more than four times 
per day.


CONCLUSIONS OF LAW

1.  For the period from April 16, 1997, to November 8, 1999, 
a rating greater than 20 percent for carcinoma of the 
prostate, status post radical retropubic prostatectomy, was 
not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7528 (2001).

2.  From November 8, 1999, a rating greater than 40 percent 
for carcinoma of the prostate, status post radical retropubic 
prostatectomy, is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) were promulgated.  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
promulgated at 38 C.F.R. §§ 3.102, 3.156, and 3.159).  

The Board finds that, while the record does not reflect that 
the RO explicitly considered the VCAA and its implementing 
regulations in adjudicating the claim, the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for a higher evaluation because the 
requirements of the new law have been satisfied.  By the RO 
decision, the statement of the case, the supplemental 
statement of the case, and correspondence with the veteran, 
the veteran has been notified of the laws and regulations 
governing his claims, including notice of the VCAA, and the 
reasons for the determinations made regarding his claims.  
Hence, he has been informed of the information and evidence 
necessary to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  Additionally, it appears that all 
existing and pertinent evidence identified by the veteran as 
relative to these claims have been obtained and associated 
with the claims' file.  In addition, the veteran has 
undergone a contemporaneous VA examination.  Furthermore, 
there is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issues on appeal.  Under these circumstances, the Board finds 
that adjudication of the claims for higher evaluations at 
this juncture, without first remanding the claims on appeal 
for the RO to explicitly consider the new law and 
regulations, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).

Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his carcinoma of the prostate, 
status post radical retropubic prostatectomy, that in turn 
warrants a higher evaluation.  Specifically, they reported 
that the veteran had a problem with chronic urine 
incontinence that required the use of absorbent materials at 
all time.  It is also requested that the veteran be afforded 
the benefit of the doubt.

Statement of Facts

On April 16, 1998, the RO received from the veteran a VA Form 
21-526, Veteran's Application for Compensation or Pension.  
The application included, among other things, a claim of 
service connection for prostate cancer.  In December 1999, 
the RO granted service connected for carcinoma of the 
prostate, status post radical retropubic prostatectomy, 
effective from April 16, 1997.

In connection with the current appeal, the RO obtained and 
associated with the record VA and/or private treatment 
records, dated from April 1987 to February 1998, as well as 
two VA treatment records dated in April and December 2000.  

The April 1994 to June 1995 treatment records show the 
veteran's complaints and/or treatment surrounding his 
diagnosis of carcinoma of the prostate as well as his pre and 
post operative complaints and/or treatment surrounding his 
June 1995 radical retropubic prostatectomy.  See treatment 
records from Kessler Air Force Base, dated from April 1994 to 
April 1995; and private treatment records from Ochsner 
Foundation Hospital dated in June 1995.

As to the severity of the residuals of the prostate cancer, 
post operative follow-up treatment records from Dr. Ronald M. 
Hammock noted that the veteran reported as follows: ". . . 
some stress incontinence but no dysuria or hematuria and only 
has nocturia x 2;" "[the veteran] says he is voiding well and 
he feels well;" "[h]e has no voiding symptoms but he has 
slight stress incontinence;" "[h]e returns saying he is 
voiding well [with] nocturia 1-2x per night;" and "[he is] 
having a very rare problem with incontinence[,] has no 
decreased stream, dysuria[,] or hematuria[, and] has nocturia 
x 2."  See private treatment records from Dr. Hammock dated 
in January 1996, July 1996, January 1997, July 1997, and 
January 1998.  It was also noted that blood, urine, and PSA 
tests were generally normal/stable except for a July 1997 
treatment record noting occasional white cells in his urine.  
Id.  The impressions were as follows: "doing well" and "doing 
well with mild stress incontinence."  See private treatment 
records from Dr. Hammock dated in July 1996, January 1997, 
and July 1997.  Likewise, a July 1996 treatment record from 
Wesley W. Murfin, M.D., reported, after noting the veteran's 
recent prostatectomy, that the veteran had "no acute 
symptoms."

The veteran underwent a VA examination on November 8, 1999.  
At that time, the veteran provided the history of his 
diagnosis and treatment for prostatic cancer as outlined 
above.  Thereafter, the examiner opined that the veteran had 
completed treatment as of October 1995.

As to adverse symptomology, the veteran reported recent 
problems with pain in the prostate area and incontinence of 
urine.  As to frequency, the veteran reported that, during 
the day, he urinated approximately 10 times (about every 
hour) and, at nighttime, he urinated approximately three 
times, with three hours in between episodes.  Moreover, while 
he did not have pain with urination, difficulty in starting 
urination, and he did not require catheterization, dilation, 
drainage, or any other procedure, he reported that his flow 
was very weak and he had incontinence of urine at all times.  
Thereafter, he reported that he wore an absorbent pad 
constantly that must be changed four times a day.  The 
veteran also reported that there had been a recent rise in 
his PSA. 

On examination, the veteran was well developed, well 
nourished, and had no sign of debility or dehydration.  
Height was 5'8", weight was 171 pounds, and pulse was 60 and 
regular.  Blood pressure was normal.  The veteran had a well-
healed mid-line lower abdominal scar from his prostatectomy.  
The veteran was wearing an absorbent pad during the 
examination because of incontinence of urine.  The 
extremities had no edema or varicose veins.  Lab work was 
within normal limits.  The diagnosis was cancer of the 
prostate, status-post radical prostatectomy with impotence 
and urinary incontinence.  Thereafter, the examiner opined 
that "[t]he incontinence of urine is constant and requires 
constant use of absorbent pads."

Thereafter, treatment records, consisting of VA treatment 
records dated in April and December 2000, were negative for 
complaints and/or treatment for residuals of the veteran's 
service connected prostate cancer. 

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  In 
cases where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher evaluation at any point during the pendency of the 
claim (i.e., a "staged" rating).  Fenderson v. West, 
12 Vet. App. 119 (1999).

Historically, the veteran was service connected for carcinoma 
of the prostate, status post radical retropubic 
prostatectomy, and the RO has rated it as 20 percent 
disabling, effective from April 16, 1997, and 40 percent 
disabling, effective from November 8, 1999, under 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2001) (malignant 
neoplasms of the genitourinary system).  See RO decisions 
dated in December 1999 and December 2000.

Under, Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, is rated as 100 percent disabling.  
38 C.F.R. § 4.115b (2001).  A Note to this code section 
states that, following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, rate 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant. 

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin and 
casts with history of acute nephritis or hypertension non-
compensable under Diagnostic Code 7101, warrants a non 
compensable rating; with albumin constant or recurring with 
hyaline and granular casts or red blood cells or transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, warrants a 30 percent rating; 
with constant albuminuria with some edema or definite 
decrease in kidney function or hypertension at least 40 
percent disabling under Diagnostic Code 7101, warrants a 60 
percent rating; with persistent edema and albuminuria with 
BUN 40 to 80mg% or creatinine 4 to 8mg% or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
rating; and requiring regular dialysis or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria or BUN more than 80mg% or creatinine 
more than 8mg% or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent rating.

Under 38 C.F.R. § 4.115a, voiding dysfunctions are rated as 
urine leakage, frequency, or obstructive voiding.  As to 
urine leakage, continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than two times per day warrants a 20 percent 
rating; the need to wear absorbent materials which must be 
changed two to four times per day warrants a 40 percent 
rating; and the use of an appliance or wearing of absorbent 
materials which must be changed more than four times per day 
warrants a 60 percent rating.  38 C.F.R. § 4.115a (2001).

Urinary frequency, with a daytime voiding interval between 
two and three hours or awakening to void two times per night 
warrants a 10 percent rating; with a daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night warrants a 20 percent rating; and with 
daytime voiding interval less than one hour or awakening to 
void five or more times per night warrants a 40 percent 
rating.  Id.

Obstructive voiding symptomatology, with or without stricture 
disease, requiring dilatation one to two times per year 
warrants a non-compensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
post-void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Urinary tract infections, requiring long-term drug therapy, 
one to two hospitalizations per year, and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  Urinary tract infection, where the evidence shows 
recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management warrants a 
30 percent rating.  Id.

From April 16, 1997- 
Rating Non Symptomatic Carcinoma

Because the below analysis applies to the entire appeals 
period, the Board will first consider the applicability of 
the first part of Diagnostic Code 7528 - veteran's initial 
entitlement to a 100 percent scheduler rating following a 
diagnosis of carcinoma of the prostate.  See 38 C.F.R. 
§ 4.115b (2001).  

In this regard, the Board notes that, while the veteran 
reported a recent rise in his PSA at his November 1999 VA 
examination, the record does not indicate any recurrence of 
the cancer since treatment ended in October 1995.  See 
November 1999 VA examination report.  In fact, medical 
personnel most frequently opined, as to the veteran's post 
operative status, that he was "doing well," "doing well with 
mild stress incontinence," had "no acute symptoms," and 
blood, urine, and PSA tests were generally normal.  See 
private treatment records from Dr. Hammock dated in July 
1996, January 1997, and July 1997; private treatment record 
from Dr. Murfin dated in July 1996.

In this case, while Diagnostic Code 7528 allows for a 100 
percent rating for the prostate cancer following cessation of 
therapy, because entitlement to service connection was not 
granted until April 1997, more than 18 months after the 
cessation of therapy and because there has not been a 
recurrence, a 100 percent rating is not warranted at any time 
during the pendency of the appeal.  See 38 C.F.R. §§ 4.115a, 
4.115b (2001); Fenderson, supra.


From April 16, 1997- 
The Post Operative Scarring

Next, because the record on appeal shows that the veteran's 
service-connected disability includes a prostatectomy and, by 
definition, a prostatectomy would result in a post operative 
scar.  The Board will consider whether the veteran is 
entitled to a separate compensable rating for this scarring 
under either Diagnostic Code 7803, 7804, or 7805.  38 C.F.R. 
§ 4.118 (2001).  In this regard, it should be noted that the 
November 1999 VA examiner characterized the post operative 
scar as well-healed.  Additionally, there is no evidence in 
the record to suggest that the scarring is symptomatic.  
Therefore, a separate rating is not warranted under 
Diagnostic Code 7803, 7804, or 7805.

From April 16, 1997- 
Voiding Dysfunctions

Lastly, the Board notes that, although the record indicates 
no recurrence of prostate cancer, among the presently 
existing residuals of the veteran's prostate cancer and 1995 
surgery is incontinence.  On the other hand, a review of the 
record on appeal shows no complaints, diagnoses, or treatment 
for renal dysfunction.  Therefore, the rating criteria 
regarding voiding dysfunction under 38 C.F.R. § 4.115a (2001) 
are the most applicable.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (holding that the Board's choice of a diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence.).  Accordingly, the below analysis as to the 
appropriate evaluation to assign the veteran's service 
connected disability during each of the time periods in 
question will look only at voiding dysfunction.  See 
38 C.F.R. §§ 4.115a, 4.115b (2001).

From April 16, 1997, to November 8, 1999-Voiding Dysfunctions

As to the veteran's claim for a rating in excess of 20 
percent from April 16, 1997, to November 8, 1999, the Board 
notes that a review of the record on appeal shows that the 
veteran underwent a radical retropubic prostatectomy in June 
1995.  See private treatment records from Ochsner Foundation 
Hospital dated in June 1995.  Thereafter, private treatment 
records noted that the veteran was having problems with 
some/slight stress incontinence and nocturia, at its worst, 
two times a night.  See private treatment records from Dr. 
Hammock dated in January 1996, July 1996, January 1997, July 
1997, and January 1998.  

Tellingly, the record on appeal does not contain medical 
evidence that his adverse symptomatology caused him to 
experience, during this time, urine leakage, with the need to 
wear absorbent materials which must be changed two to four 
times per day (the criteria for a 40 percent rating), with 
the use of an appliance or wearing of absorbent materials 
which must be changed more than four times per day (the 
criteria for a 60 percent rating); urinary frequency, with 
daytime voiding interval less than one hour or awakening to 
void five or more times per night (the criteria for a 40 
percent rating); urinary retention, requiring intermittent or 
continuous catheterization (the criteria for a 30 percent 
rating); or urinary tract infection, with recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management (the criteria for a 
30 percent rating).  See 38 C.F.R. §§ 4.115a, 4.115b (2001). 

In fact, medical personnel most frequently opined, as to the 
veteran's post operative status, that he was "doing well," 
"doing well with mild stress incontinence," and had "no acute 
symptoms."  See private treatment records from Dr. Hammock 
dated in July 1996, January 1997, and July 1997; private 
treatment record from Dr. Murfin dated in July 1996.

In summary, while the record shows that veteran had some 
difficulty with voiding during this time, such difficulties 
do not rise to the level contemplated by the criteria for a 
higher evaluation.  See 38 C.F.R. §§ 4.115a, 4.115b (2001).  
(Parenthetically, the Board notes that the record at this 
time only shows that the veteran would qualify for a 10 
percent rating due to urinary frequency (i.e., the nocturna 
two times a night) See 38 C.F.R. §§ 4.115a (2001)  His 
difficulties, while bothersome, did not appear from the 
record to cause more than an occasional problem.

Given the discussion above, the Board finds that the 
veteran's symptoms were not characteristic of the veteran's 
adverse symptomology required for a higher evaluation.  See 
38 C.F.R. §§ 4.115a, 4.115b (2001).  Therefore, the 
preponderance of the evidence is against the claim for a 
higher rating for the veteran's service-connected prostate 
cancer .  This is true throughout the above time period.  
Fenderson, supra.

From November 8, 1999-Voiding Dysfunctions

As noted above, the criteria for a higher, 60 percent, 
evaluation requires urine leakage with the use of an 
appliance or wearing of absorbent materials which must be 
changed more than four times per day.  See 38 C.F.R. 
§§ 4.115a, 4.115b (2001).  However, as noted at the veteran's 
November 1999 VA examination, the above problems are not 
characteristic of the veteran's adverse symptomology.

Specifically, when examined by VA in November 1999, it was 
opined that the veteran has ". . . incontinence of urine 
[that] is constant and requires constant use of absorbent 
pads."  It was also noted that the veteran reported recent 
problems with pain in the prostate area and chronic 
incontinence of urine that caused him to urinate, during the 
day, approximately 10 times/about every hour and, at 
nighttime, urinate approximately three times.  The veteran 
also reported problems with a weak flow.  However, the 
veteran also reported that he did not require 
catheterization, dilation, drainage, or any other procedure 
and that, while he always had to wear an absorbent pad, it 
had to be changed four times a day.  

In summary, while the veteran no doubt had some difficulty 
with voiding during this time, because neither the November 
1999 VA examination report or any other medical evidence of 
record shows that the veteran's service connected prostate 
cancer  causes him to use an appliance or wear absorbent 
materials that must be changed more than four times per day, 
such difficulties do not rise to the level contemplated by 
the criteria for a higher evaluation.  See 38 C.F.R. 
§§ 4.115a, 4.115b (2001).

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 40 percent rating.  See 38 C.F.R. §§ 4.115a, 4.115b (2001).  
Therefore, the preponderance of the evidence is against the 
claim for a higher rating for the veteran's service-connected 
prostate cancer .  This is true throughout the above time 
period.  Fenderson, supra.

Veteran's Statements

In reaching the above conclusions, the Board has taken into 
account the veteran and his representative's allegations that 
the veteran's symptoms have become increasingly more severe.  
Specifically, they have reported that the veteran has 
significant problems with chronic urine incontinence that 
requires the constant use of absorbent pads.  However, from 
April 16, 1997, to November 8, 1999, the clinical evidence of 
record showed that the veteran only had trouble with 
some/slight stress incontinence and nocturia, at its worst, 
two times a night.  Similarly, from November 8, 1999, the 
clinical evidence of record showed that the veteran only had 
chronic incontinence of urine with the need to wear absorbent 
materials that must be changed four times per day.  The 
clinical evidence of record does not show that he had 
problems that met the criteria for a higher evaluation during 
either time period.  Moreover, the Board notes that, while a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, the veteran's and 
his representative's statements as to the severity of the 
veteran's prostate cancer  is not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Caldwell v. 

Derwinski, 1 Vet. App. 466 (1991).  Therefore, for the 
reasons noted above, the Board finds that the record does not 
support a conclusion that a greater disability rating was 
warranted during either of the above time periods.


ORDER

For the period from April 16, 1997, to November 8, 1999, an 
evaluation greater than 20 percent for carcinoma of the 
prostate, status post radical retropubic prostatectomy, is 
denied.

From November 8, 1999, an evaluation greater than 40 percent 
for carcinoma of the prostate, status post radical retropubic 
prostatectomy, is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

